DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Amendment filed on February 26, 2021.  Claims 1-4, 6, and 8-9 were amended; claim 10 was cancelled; and claims 11-12 were added.  Thus, claims 1-9 and 11-12 are pending.

Allowable Subject Matter
Claims 1-9 and 11-12 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 1, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, determining a state of a lithium battery is a passivation state in response to a voltage change between two of periodic voltage measurements being greater than or equal to a threshold; determining the state of the lithium battery is a depletion state in response to the voltage change between the two of the periodic voltage measurements being less than the threshold; selecting and performing a depassivation process of the lithium battery from a plurality of depassivation processes in response to determining the state to be the passivation state, where the depassivation process is selected based on a degree of the passivation state, and sending a notification of the lithium battery being depleted in response to determining the state to be the depletion state.  Therefore, claim 1, and dependent claims 2, 11-12, are allowable over the prior art of record.


The primary reason for the allowance of claim 4, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, a depassivation circuit configured to select and perform a depassivation process of a lithium battery from a plurality of depassivation processes in response to determining a state of the battery to be a passivation state, where the depassivation process is selected based on a degree of the passivation state, and send a notification of the lithium battery being depleted in response to determining the state to be the depletion state.  Therefore, claim 4, and dependent claims 5-7 and 9, are allowable over the prior art of record.

U.S. Patent Publication 2015/0270725 A1, to Sorin et al., discloses a monitoring device of an electric power supply which includes a management circuit which can inform a user that a battery is defective according to a value of a counter.  
U.S. Patent Publication 2003/0184307 A1, to Kozlowski et al., discloses a method for determining a condition parameter of an electrochemical cell, such as in a battery, includes the step of obtaining condition data correlated with the condition parameter.  
U.S. Patent Publication 2016/0041231 A1, to Lee, is directed to estimating a battery life.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JEFFREY P AIELLO/Examiner, Art Unit 2864